DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-20 are currently pending in the application.
Claims 1-12, 14-17, 19-20 are rejected under 35 USC 103.
Claims 13, 18 are objected to. 
This action is made NON-FINAL.
Election/Restrictions
Applicant’s election of Species A in the reply filed on 12/28/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Acknowledgment is made of applicant’s claim for domestic benefit to prior provisional application 62626371 under 35 U.S.C. 119 (e). The requirements for obtaining Domestic Benefit under 35 U.S.C. 119 (e) have been met. Therefore the effective filing date is 02/05/2018.
	Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/04/2019 and 02/08/2019 have been reviewed and considered by the examiner.
Drawings
	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the Figures 17A-17C, 18, 19A-19B, 30-31 of the drawings are rendered images as well as photographs of the invention.
	Further the drawings are objected to for excessive shading, see MPEP 1.84 (m) which requires line drawings only.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 13 recites “further comprising an adjustment component…” However, it is unclear how this structure is different from the “means for manipulating the temporal display”. For the purposes of this examination, both structures are being interpreted synonymous with each other. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-7, 9, 14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Miota et al. (US20090261113A1-herein Miota).
Regarding claim 1:
Edwards teaches:
An assembly for facilitating feeding an animal and tracking a feeding schedule of the animal, the assembly comprising: (Figures and Abstract)
 a scoop having (Figures 1-4, Reference 10, para0034, para0039)
a handle (Figures 1-4, Reference 28)
and a receptacle; (Figures 1-4, Reference 30)
and a temporal display attached to one of the scoop or the base member, (Figures 1-4, Reference 20, para0037-0038)
the temporal display displaying a first temporal message (Figures 1-4, Reference 24, para0035)
and a second temporal message (para0035)
Edwards doesn’t teach:
a base member configured to engage the scoop; 
the temporal display displaying a first temporal message when the scoop is in a first orientation relative to the base member 
and a second temporal message when at least a portion of the scoop is manipulated from the first orientation to a second orientation relative to the base member.
Miota teaches:
an assembly for feeding an animal, the assembly comprising: (Abstract and Figures)
a scoop having a handle (Figures 1-5, Reference 4)
and receptacle; (Figures 1-5, Reference 8)
a base member configured to engage the scoop; (Figures 1-5, Reference 14, 12, 20, para0018)
wherein the scoop is movable between a first orientation to a second orientation. (para0020, the scoop 4 is movable between a first orientation in which it placed inside the base member and a second orientation in which it is placed outside of the base member)
Therefore, the combination of Edwards and Miota teaches:
the temporal display displaying a first temporal message when the scoop is in a first orientation relative to the base member (when the scoop of Edwards is removed to the outside of the base member of Miota, the temporal display shows a first temporal message and when the user manipulates 26 to move 22 it shows a second temporal message)
and a second temporal message when at least a portion of the scoop is manipulated from the first orientation to a second orientation relative to the base member. (when the scoop of Edwards is inside the base member of Miota, the temporal display shows the same second temporal message that the user manipulated)

Regarding claim 2:
Edwards as modified by Miota teaches claim 1. Edwards doesn’t teach but Miota teaches: 
wherein the base member includes a cavity configured to engage the scoop, (Figures 1-5, Reference 16, para0018, para0020)
the scoop being in the first orientation relative to the base member when the scoop is exterior to the cavity (para0020, 0005 the scoop is in the first orientation when the scoop is exterior to the cavity)
and the scoop being in the second orientation relative to the base member when the scoop is fully inserted into the cavity. (Figures 1-5, the scoop is in the second orientation when the scoop is fully inserted into the cavity)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the feeding tracker of Edwards such that it comprises a base member onto which the scoop could be moved between a first and second orientation as taught by Miota to store feed inside the base member and prevent wastage of the feed when it is removed from the base member (Miota-para0020). 
Regarding claim 3:
Edwards as modified by Miota teaches claim 1. Edwards further teaches: 
wherein the first temporal message and the second temporal message each include a day indicator and a morning-afternoon indicator. (Figures 1-4, Reference 20, para0035)
Regarding claim 4:
Edwards as modified by Miota teaches claim 1. Edwards further teaches: 
wherein the temporal display is configured to display a plurality of temporal messages individually, each of the temporal messages including a day indicator and a morning-afternoon indicator. (Figures 1-4, Reference 20, para0035)
Regarding claim 5:
Edwards as modified by Miota teaches claim 4. Edwards further teaches: 
wherein the plurality of temporal messages includes fourteen discrete temporal messages. (Figures 1-4, Reference 20, para0035, there are fourteen discrete temporal messages)
Regarding claim 6:
Edwards as modified by Miota teaches claim 1. Edwards as modified by Miota further teaches: 
wherein the scoop being manipulated from the first orientation to the second orientation triggers a response from the temporal display to change from displaying the first temporal message to displaying the second temporal message. (when the scoop of Edwards is removed to the outside of the base member of Miota (i.e. the first orientation), the temporal display shows a first temporal message and when the user manipulates 26 to move 22 it shows a second temporal message (i.e. the trigged response), further when the scoop of Edwards is inside the base member of Miota (i.e. the second orientation), the temporal display shows the same second temporal message that the user manipulated)
Regarding claim 7:
Edwards as modified by Miota teaches claim 6. Edwards further teaches: 
further including an adjustment component configured to modify the response from the temporal display to change from displaying the first temporal message to displaying a third temporal message, passing over displaying the second temporal message. (Figures 1-4, Reference 26, para0037-0038, the adjustment component can be manipulated by the user to modify the response from the temporal display to change from the first temporal message (ex. 
Regarding claim 14:
Edwards teaches:
An assembly for facilitating feeding an animal and tracking a feeding schedule of the animal, the assembly comprising: (Figures and Abstract)
 a scoop having (Figure 7, Reference 10, para0034, para0039)
a handle (Figure 7, Reference 28,)
and a receptacle; (Figure 7, para0034)
a temporal display rotatably attached to one of the scoop or the base member, (Figure 7, Reference 20, para0037-0038)
the temporal display displaying a first temporal message (Figures 7, Reference 24, para0035)
and a second temporal message (para0035)
Edwards doesn’t teach:
a base member defining a cavity configured to engage the scoop; 
the temporal display displaying a first temporal message when the scoop is exterior to the cavity, 
and rotating to display a second temporal message when the scoop is fully inserted into the cavity. 
Miota teaches:
an assembly for feeding an animal, the assembly comprising: (Abstract and Figures)
a scoop having a handle (Figures 1-5, Reference 4)
and receptacle; (Figures 1-5, Reference 8)
a base member defining a cavity (Figures 1-5, Reference 16, para0018, para0020)
configured to engage the scoop; (Figures 1-5, Reference 14, 12, 20, para0018)
wherein the scoop is movable between a first orientation to a second orientation. (para0020, the scoop 4 is movable between a first orientation in which it placed inside the base member fully inserted into the cavity and a second orientation in which it is placed outside of the base member exterior to the cavity)
Therefore, the combination of Edwards and Miota teaches:
the temporal display displaying a first temporal message when the scoop is exterior to the cavity (when the scoop of Edwards is removed to the outside of the base member of Miota, the temporal display shows a first temporal message)
and rotating to display a second temporal message when the scoop is fully inserted into the cavity. (when the scoop of Edwards is fully inside the base member of Miota, the temporal display is still accessible with the handle projecting outside of the assembly and can be changed by the user to a second temporal message) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the feeding tracker of Edwards such that it comprises a base member as taught by Miota to store feed inside the base member and prevent wastage of the feed (Miota-para0020). 
Regarding claim 19:
Edwards as modified by Miota teaches claim 14. Edwards as modified by Miota teaches: 
wherein the scoop being fully inserted into the cavity triggers a response from the temporal display to change from displaying the first temporal message to displaying the second temporal message. (when the scoop of Edwards is fully inserted into the cavity of Miota a first temporal message is displayed, the temporal display triggers a response when the user changes the first temporal message into displaying the second temporal message since the temporal display is still accessible with the handle projecting outside of the second temporal message)
Regarding claim 20:
Edwards as modified by Miota teaches claim 14. Edwards further teaches:
wherein the first temporal message and the second temporal message include a day indicator. (Figures 7, Reference 20)
 Edwards as modified by Miota doesn’t teach, but in an alternative embodiment of Miota teaches: 
wherein the first temporal message and the second temporal message include a morning-afternoon indicator. (Figures 1-4, Reference 20, para0035)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second temporal messages of Edwards such that it comprises a morning-afternoon indicator to indicate if the pet was fed during the morning-afternoon to prevent under-feeding or over-feeding a pet can lead to many problems, such as an inconsistent diet, under-nutrition, obesity, and also the stress and guilt of neglecting the proper care of one's pet (Edwards-para003). 
Claim(s) 8, 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Reay et al. (US6470745B1 herein Reay). 
Regarding claim 8:
 Edwards teaches:
An assembly for facilitating feeding an animal and tracking a feeding schedule of the animal, the assembly comprising: (Figures and Abstract)
a scoop having (Figure 7, Reference 10, para0034, para0039)
a handle (Figure 7, Reference 28,)
and a receptacle; (Figure 7, para0034)
a temporal display attached to one of the scoop, (Figure 7, Reference 20, para0037-0038)
the temporal display configured to display a plurality of messages individually (Figures 1-4, Reference 24, para0035)
and manipulating the temporal display to change the temporal display from displaying one of the plurality of temporal messages when at least a portion of the scoop is in a first orientation to displaying a different one of the plurality of temporal messages when at least a portion of the scoop is in a second orientation. (Figures 7, para0035-0038, see specifically figure 7 how the reference teaches that the user rotates the temporal display to manipulate it to changing from a first temporal message in a first orientation to a different/second temporal message in a second orientation).
However, Edwards doesn’t teach (in light of the 112f interpretation above):
and means for manipulating the temporal display to change the temporal display from displaying one of the plurality of temporal messages when at least a portion of the scoop is in a first orientation to displaying a different one of the plurality of temporal messages when at least a portion of the scoop is in a second orientation.
Reay teaches:
an assembly for feeding an animal, the assembly comprising: (Abstract and Figures)
a temporal display (Figure 1, Reference 30) 
and means for manipulating the temporal display (Figures 1-3, Reference 38)
 comprising a plurality of teeth (Figure 5, Reference 42)
a pawl (Figures 1-8, Reference 46)
configured to engage with each of the plurality of teeth (column 5, lines 65-66-column 5, lines 1-22)
to  display the first temporal message when the pawl is engaged with a first tooth of the plurality of teeth in a first orientation, and to display the second temporal message when the pawl is engaged with a second tooth of the plurality of teeth in a second orientation (Figures 1-8, column 4, lines 41-67 - column 5, lines 1-22).

Regarding claim 10:
Edwards as modified by Reay teaches claim 8. Edwards further teaches:
wherein each of the plurality of temporal messages  include a day indicator. (Figures 7, Reference 20)
 Edwards as modified by Reay doesn’t teach, but in an alternative embodiment of Edwards teaches: 
wherein each of the plurality of temporal messages  include a morning-afternoon indicator. (Figures 1-4, Reference 20, para0035)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second temporal messages of Edwards such that it comprises a morning-afternoon indicator to indicate if the pet was fed during the morning-afternoon to prevent under-feeding or over-feeding a pet can lead to many problems, such as an inconsistent diet, under-nutrition, obesity, and also the stress and guilt of neglecting the proper care of one's pet (Edwards-para003). 
Regarding claim 11:
Edwards as modified by Reay teaches claim 8. Edwards as modified by Reay doesn’t teach, but the alternative embodiment of Edwards further teaches: 
wherein the plurality of temporal messages includes fourteen discrete temporal messages. (Figures 1-4, Reference 20, para0035, there are fourteen discrete temporal messages)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the plurality of temporal messages of Edwards such that it comprises fourteen discrete temporal 
Regarding claim 12:
Edwards as modified by Reay teaches claim 8. Edwards further teaches: 
wherein the scoop being manipulated from the first orientation to the second orientation triggers a response from the temporal display to change from displaying the first temporal message to displaying the second temporal message. (Figures 1-8, column 4, lines 41-67 - column 5, lines 1-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the feeding assembly of Edwards such that when the scoop being manipulated from the first orientation to the second orientation triggers a response from the temporal display to change from displaying the first temporal message to displaying the second temporal message as taught by Reay to provide for a simple and reliable counting mechanism to indicate how many dispensing operations have been achieved (Reay-column 5, lines 26-28).
Claim(s) 9, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Miota and in view of Reay et al. (US6470745B1 herein Reay). 
Regarding claim 9:
Edwards as modified by Reay teaches claim 8. Edwards as modified by Reay doesn’t teach: 
wherein the base member includes a cavity configured to engage the scoop, the scoop being in the first orientation relative to the base member when the scoop is exterior to the cavity and the scoop being in the second orientation relative to the base member when the scoop is fully inserted into the cavity.
Miota teaches:
a base member (Figures 1-5, Reference 14, 12, 20, para0018)
defining a cavity configured to engage the scoop, (Figures 1-5, Reference 16, para0018, para0020)
the scoop being in a first orientation relative to the base member when the scoop is exterior to the cavity (para0020, 0005 the scoop is in the first orientation when the scoop is exterior to the cavity)
and the scoop being in the second orientation relative to the base member when the scoop is fully inserted into the cavity. (Figures 1-5, the scoop is in the second orientation when the scoop is fully inserted into the cavity)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the feeding tracker of Edwards as modified by Reay such that it comprises a base member onto which the scoop could be moved between a first and second orientation as taught by Miota to store feed inside the base member and prevent wastage of the feed when it is removed from the base member (Miota-para0020). 
Regarding claim 9:
Edwards teaches claim 1. Edwards doesn’t teach: 
wherein the base member includes a cavity configured to engage the scoop, the scoop being in the first orientation relative to the base member when the scoop is exterior to the cavity and the scoop being in the second orientation relative to the base member when the scoop is fully inserted into the cavity.
Miota teaches:
a base member (Figures 1-5, Reference 14, 12, 20, para0018)
defining a cavity configured to engage the scoop, (Figures 1-5, Reference 16, para0018, para0020)
the scoop being in a first orientation relative to the base member when the scoop is exterior to the cavity (para0020, 0005 the scoop is in the first orientation when the scoop is exterior to the cavity)
and the scoop being in the second orientation relative to the base member when the scoop is fully inserted into the cavity. (Figures 1-5, the scoop is in the second orientation when the scoop is fully inserted into the cavity)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the feeding tracker of Edwards such that it comprises a base member onto which the scoop could be moved between a first and second orientation as taught by Miota to store feed inside the base member and prevent wastage of the feed when it is removed from the base member (Miota-para0020). 
Regarding claim 15:
Edwards as modified by Miota teaches claim 14. Edwards as modified by Miota doesn’t teach:
wherein the temporal display includes a plurality of teeth and the base member includes a pawl configured to engage with each of the plurality of teeth.
Reay teaches:
an assembly for feeding an animal, the assembly comprising: (Abstract and Figures)
a base member (Figures 1, Reference 10)
a temporal display (Figure 1, Reference 30) 
wherein the temporal display includes a plurality of teeth (Figure 5, Reference 42)
and the base member includes a pawl (Figures 1-8, Reference 46)
configured to engage with each of the plurality of teeth (column 5, lines 65-66-column 5, lines 1-22)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the temporal display of Edwards as modified by Miota such that it includes the plurality of teeth and pawl as taught by Reay to provide for a simple and reliable counting mechanism to indicate how many dispensing operations have been achieved (Reay-column 5, lines 26-28).
  Regarding claim 16:

wherein the temporal display is configured to display a plurality of temporal messages individually (Figures 7, Reference 24, para0035)
Edwards as modified by Miota doesn’t teach but Reay further teaches:
each of the plurality of temporal messages corresponding to one of the plurality of teeth. (Figures 1-8, column 4, lines 46-50)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the temporal display of Edwards as modified by Miota such that it each temporal messages corresponded to a tooth as taught by Reay to provide for a simple and reliable counting mechanism to indicate how many dispensing operations have been achieved (Reay-column 5, lines 26-28).
Regarding claim 17:
Edwards as modified by Miota teaches claim 15. Edwards as modified by Miota doesn’t teach but Reay further teaches:
wherein the temporal display displays the first temporal message when the pawl is engaged with a first tooth of the plurality of teeth and the temporal display displays the second temporal message when the pawl is engaged with a second tooth of the plurality of teeth, the second tooth being adjacent to the first tooth. (Figures 1-8, column 4, lines 41-67 - column 5, lines 1-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the temporal display of Edwards as modified by Miota such that the temporal display displays the first temporal message when the pawl is engaged with a first tooth and the second temporal message is displayed when the pawl engages a second tooth adjacent the first as taught by Reay to provide for a simple and reliable counting mechanism to indicate how many dispensing operations have been achieved (Reay-column 5, lines 26-28).
Allowable Subject Matter
Claims 13, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are pertinent because they pertain to the feeders of the art:
US 7100530 B2
US 7621273 B2
US 7743945 B2
US 8082873 B2
US 6729330 B2
US 20110056426 A1
US D429853 S
US 20060096594 A1
US 8479732 B2
US 6000159 A
US 5482163 A
US 20200191634 A1
US 20200115092 A1
US 20160000036 A1
US 1619878 A
US 20120240842 A1
US 20200386599 A1
US 20050263082 A1
US 20190128722 A1
US 20180222645 A1
US 20170258250 A1
US 20180194525 A1
US 8662381 B2
US 8245704 B2
US 20160203698 A1
US 20130203024 A1
US 3214763 A
US 1700355 A
US 20060180566 A1
US 2916837 A
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        
SHADA ALGHAILANI
Examiner
Art Unit 3643